                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOHN YOUNG, #R31071,                               )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )        Case No. 19-cv-00868-JPG
                                                    )
 JANE DOE 1,                                        )
 JANE DOE 2,                                        )
 and DR. SIDDIQUI,                                  )
                                                    )
                Defendants.                         )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       This matter is before the Court for preliminary review of Plaintiff John Young’s Amended

Complaint filed November 27, 2019. (Doc. 11). Plaintiff filed this civil rights action pursuant to

42 U.S.C. § 1983 for constitutional deprivations that occurred at Menard Correctional Center

(“Menard”) when he was denied medical care for a urinary tract infection by Jane Doe 1 (“Nurse

Susan”), Jane Doe 2 (“Nurse Tanya”), and Dr. Siddiqui in July 2017. (Id. at pp. 1-11). Plaintiff

seeks money damages from the defendants. (Id. at p. 6).

       The Amended Complaint (Doc. 11) is now before the Court for preliminary review under

28 U.S.C. § 1915A, which requires the Court to screen prisoner complaints and filter out non-

meritorious claims. 28 U.S.C. § 1915A(a). Any portion of the Amended Complaint that is legally

frivolous or malicious, fails to state a claim for relief, or requests money damages from an immune

defendant must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

The Amended Complaint survives screening under this standard.




                                                1
                                      Amended Complaint

       Plaintiff makes the following allegations in the Amended Complaint (Doc. 11, pp. 9-11):

For more than a week in early July 2017, Plaintiff suffered from extreme pain in his lower left side

and blood in his urine. He was eventually diagnosed with a urinary tract infection and treated for

the condition. However, he blames the defendants for deliberately delaying his treatment and

unnecessarily prolonging his pain. (Id.).

       Two days after his symptoms developed, Plaintiff’s work supervisor escorted him to

Menard’s health care unit (“HCU”) for emergency treatment on July 5, 2017.               However,

Nurse Susan refused to treat Plaintiff on an emergency basis even after learning of his symptoms.

She told him to submit a nurse sick call slip instead. After submitting several, Nurse Nicole sent

Plaintiff to see Dr. Siddiqui and Nurse Susan on July 7, 2017. Suspecting a kidney stone,

Dr. Siddiqui tested Plaintiff’s urine for blood and ordered x-rays. Although his urine tested

positive for blood, Plaintiff’s x-rays showed no kidney stones. Dr. Siddiqui nevertheless gave

Plaintiff a strainer to catch any stones that passed and ibuprofen for pain. Plaintiff continued to

complain of increasing pain in his side and thickening blood in his urine. By July 9, 2017, he

could no longer stand to urinate. By July 11, 2017, he described the pain as a “20” on a pain scale

of “1 to 10.” (Id.). Despite his complaints, Nurse Tanya insisted that his situation did not present

an emergency and delayed his treatment another day. Plaintiff was ultimately treated for a urinary

tract infection, with antibiotics and pain medication, on July 12, 2017. (Id.).

                                     Preliminary Dismissals

       Plaintiff mentions the following individuals in the statement of his claim but does not name

them as defendants in the Amended Complaint: Nurse Nicole, Aaron Walters, Michael Crawford,

and C/O Brushear. (Doc. 11, p. 9). The Court will not treat these individuals—or anyone else



                                                 2
who is not explicitly named in the case caption and/or list of parties—as defendants. See Myles v.

United States, 416 F.3d 551, 551-52 (7th Cir. 2005) (defendants must be “specif[ied] in the

caption”). Any claims against them should be considered DISMISSED without prejudice.

                                                Discussion

          Based on the allegations in the Amended Complaint, the Court designates a single claim in

this pro se action:

          Count 1:        Defendants Jane Doe 1 (Nurse Susan), Jane Doe 2 (Nurse Tanya), and
                          Dr. Siddiqui exhibited deliberate indifference to Plaintiff’s serious medical
                          condition, when they delayed treatment for his urinary tract infection until
                          July 12, 2017.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Amended Complaint but not addressed herein is considered dismissed without prejudice as

inadequately pled under Twombly.1

          An Eighth Amendment claim for the denial of medical care requires a plaintiff to show that

(1) he suffered from an objectively serious medical condition; and (2) each defendant was

deliberately indifferent to a risk of serious harm from that condition. Roe v. Elyea, 631 F.3d 843,

857 (7th Cir. 2011). A condition that significantly affects an individual’s daily activities or

involves chronic and substantial pain, such as a urinary tract infection, is considered objectively

serious. Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir. 1997). Defendants Doe 1, Doe 2, and

Siddiqui’s decision to delay treatment for the condition supports a claim of deliberate indifference

against them at screening—particularly where the delay coincided with increased blood in the

urine and crippling pain. Count 1 shall receive further review against Defendants Jane Doe 1, Jane

Doe 2, and Dr. Siddiqui.


1
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                     3
                             Identification of Unknown Defendants

       Plaintiff shall be allowed to proceed with Count 1 against Jane Doe 1 (Nurse Susan) and

Jane Doe 2 (Nurse Tanya). Before service of the Amended Complaint can be made on them, the

unknown defendants must be properly identified. See Rodriguez, 577 F.3d at 832. The Clerk of

Court shall be directed to add Dr. Siddiqui (official capacity) as a defendant, and Dr. Siddiqui shall

be responsible for responding to discovery aimed at identifying both unknown defendants. Once

their names are discovered, Plaintiff must file a motion to substitute each newly identified

defendant in place of the generic designations in the caption and throughout the Amended

Complaint.

                                            Disposition

       IT IS ORDERED that the individual capacity claims in COUNT 1 will proceed against

Defendants DR. SIDDIQUI and, once identified, JANE DOE 1 (NURSE SUSAN) and JANE

DOE 2 (NURSE TANYA). Pursuant to Administrative Order No. 244, Defendants need only

respond to the issues stated in this Merits Review Order.

       The Clerk of Court is DIRECTED to ADD DR. SIDDIQUI (official capacity) as a

defendant for purposes of responding to discovery aimed at identifying Jane Doe 1 and 2 with

particularity. The Clerk of Court is DIRECTED to ENTER the standard qualified protective

order pursuant to the Health Insurance Portability and Accountability Act.

       The Clerk of Court shall prepare for Defendants JANE DOE 1 (once identified), JANE

DOE 2 (once identified), and DR. SIDDIQUI: (1) Form 5 (Notice of a Lawsuit and Request to

Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Amended Complaint (Doc. 11), and this

Memorandum and Order to each defendant’s place of employment as identified by Plaintiff. If a

defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within
                                                  4
30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on that defendant, and the Court will require that defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

         If a defendant can no longer can be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with that defendant’s current work address, or, if not known, his

or her last-known address. This information shall be used only for sending the forms as directed

above or for formally effecting service. Any documentation of the address shall be retained only

by the Clerk. Address information shall not be maintained in the court file or disclosed by the

Clerk.

         Defendants are ORDERED to timely file an appropriate responsive pleading to the

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

         If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

         Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

         IT IS SO ORDERED.

         DATED: 2/6/2020
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge

                                                 5
                                            Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 6
